The wife of the prisoner died suddenly on the morning of the 7th of March, 1853. A coroner’s jury was summoned in the afternoon of the same day, and the prisoner was called and sworn as a witness upon the inquest. He was afterwards indicted for the murder of his wife, and, upon his trial, the public prosecutor offered to prove what the prisoner had said upon his examination before the coroner’s jury. This was objected to as inadmissible, but admitted, and the prisoner’s counsel excepted.
The public prosecutor was also permitted to read in evidence the last will and testament of Lawrence Van Dusen, the father of the prisoner’s wife, by which the testator had devised all his estate to his wife for life, with remainder over, one-half to his only son, the other half in equal portions to his two daughters, of whom the prisoner’s wife was one. This evidence was objected to as irrelevant and improper ; but the objection was overruled, and the defendant’s counsel excepted.
The prisoner having been convicted, brought error to the Supreme Court, where the judgment was affirmed ; and on appeal to the Court of Appeals the court held the decision of the judge at Oyer and Terminer to have been right, and affirmed the judgment of the Supreme Court.